By the Court,
Hawley, J.:
Defendant moves to dismiss the alternative writ of mandamus issued herein. We are clearly of the opinion that this motion should be granted. If the board of county *360commissioners has the full control and management of the several rooms in the court house, as claimed by plaintiff, (and for the purposes of this motion conceded by defendant,) it follows that when the room now occupied by defendant was assigned to him be became a tenant at will of the county, the board acting as its agent; and when the order was passed requiring him to vacate said room bis tenancy ceased and be became a trespasser.
the plaintiff bas the control and management of all suits for or against the county; abd it is evident that by a suit of ejectment the county bas a plain, speedy and adequate remedy at law.
the motion is granted.